Citation Nr: 0637245	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  05-08 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:  South Carolina Office of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel







INTRODUCTION

The veteran had active service from August 1961 to August 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In a September 2006 statement submitted to the RO, the 
veteran raised a claim for an earlier effective date for 
service-connected tinnitus.  That claim is referred to the RO 
for appropriate development.


FINDINGS OF FACT

1.  The veteran's auditory threshold has not reached or 
exceeded 40 decibels in the 500, 1000, 2000, 3000 or 4000 
Hertz frequencies for either of the veteran's ears; nor has 
the auditory threshold for at least three of those 
frequencies reached or exceeded 26 decibels for either of the 
veteran's ears.

2.  The speech recognition scores using the Maryland CNC Test 
were 94 percent in the right ear and 96 percent in the left 
ear.


CONCLUSION OF LAW

Service connection for hearing loss is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006)






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A May 2004 letter 
(prior to the rating appealed) from the RO explained what the 
evidence needed to show to substantiate the claims.  It also 
explained that VA would make reasonable efforts to help him 
obtain evidence necessary to support his claim, including 
medical records, employment records or records from other 
federal agencies but that it was ultimately his 
responsibility to ensure that records were received by VA.  
While this letter did not advise the veteran verbatim to 
submit everything he had pertinent to the claim, it explained 
the type of evidence necessary to substantiate the claim and 
asked him to submit any such evidence.  This was equivalent 
to advising him to submit everything in his possession 
pertinent to the claim.  The June 2004 rating decision and a 
December 2004 statement of the case provided the text of 
applicable regulations and explained what the evidence showed 
and why the claim was denied.  In June 2006, the RO provided 
the veteran with notice regarding criteria for rating the 
disabilities at issue and effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)). 

Regarding the duty to assist, the RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim.  The pertinent 
service medical records,  a private post-service audiological 
evaluation and a report of a VA examination are on file.  As 
the veteran was afforded a VA examination, the Board finds 
that the requirements of 38 C.F.R.
§ 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the veteran as relevant to 
the claim on appeal.  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with his claim.     

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service."  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish...the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  To deny a claim on its merits, the 
evidence must also preponderate against the claim.  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis of Claim

The veteran is claiming service connection for hearing loss, 
which he contends is related to noise exposure as a jet 
aircraft mechanic during service.

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.  In an October 4, 1995 opinion, VA's 
Under Secretary for Health determined that it was appropriate 
to consider high frequency sensorineural hearing loss an 
organic disease of the nervous system and therefore a 
presumptive disability.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that there are no reports or diagnoses of 
hearing loss in the service medical records.  An audiological 
evaluation performed during the veteran's July 1965 
separation examination showed normal findings.

Post-service medical records include a private audiological 
evaluation submitted by the veteran, dated in April 2004, and 
a report of a June 2006 VA audiological examination.  The 
April 2004 private audiological evaluation shows audiological 
thresholds ranging from 20 to 30 decibels at frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz but fails to 
demonstrate a hearing loss as defined by § 3.385.  
Specifically, the private audiological evaluation does not 
reflect the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater or  speech recognition scores using the Maryland CNC 
Test are less than 94 percent. 

Results of the June 2006 VA audiological evaluation reflect 
the following pure tone thresholds, in decibels:

HERTZ


500
1000
2000
3000
4000
RIGHT
20
20
15
15
15
LEFT
20
10
10
20
25

Speech recognition was noted to be 94 percent in the right 
ear and 96 percent in the left ear using the Maryland CNC 
word list.  The diagnosis was clinically normal hearing 
bilaterally.  The VA examiner opined that hearing loss was 
not present.

The audiometric results from the VA examination administered 
to the veteran show his auditory threshold for both ears to 
be well below the threshold necessary to establish a hearing 
disability.  Moreover, speech recognition scores on the 
Maryland CNC Test are above the 93 percent score necessary to 
establish a hearing disability.

In statements submitted in support of this appeal, the 
veteran and others contend that he suffers from hearing loss.   
The veteran further asserts that such hearing loss was caused 
by exposure to jet engine noise during service.  However, 
such lay statements, offered without the benefit of medical 
training or expertise, are not competent evidence for the 
purpose of determining whether the veteran has a hearing loss 
disability within the meaning of 38 C.F.R. § 3.385.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). 

The medical evidence fails to establish a current hearing 
loss disability as required by VA regulation.  As indicated 
above, Congress has specifically limited entitlement to 
service connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection. Gilpin v. 
West, 155 
F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

Based on the evidence of record, the veteran's claim for 
entitlement to service connection for hearing loss must be 
denied.  Because there is a preponderance of the evidence 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for hearing loss is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


